Proceeding pursuant to CPLR article 78, in effect, to compel the respondents to refund to participants in the “ [t]wenty-five-year and age fifty-five retirement program for New York City transit authority members” pursuant to Retirement and Social Security Law § 604-b, certain membership contributions.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court erred in transferring this proceeding to this Court (see Matter of Anonymous v Grievance Comm. of State of N.Y., 244 AD2d 549). In the interest of judicial economy, however, this Court will determine the proceeding (see CPLR 7804 [g]).
Contrary to the petitioners’ contention, the affected participants in the “ [t]wenty-five-year and age fifty-five retirement program for New York City transit authority members” (Retirement and Social Security Law § 604-b) are not entitled to a refund of their additional 2.3% membership contributions. The statute which established the program does not authorize such a refund (see Retirement and Social Security Law § 604-b [e] [8] [iii]; Morrissey v New York State Employees’ Retirement Sys., 298 NY 442; Matter of Estate of Brei v Regan, 89 AD2d 1060, 1061; Donovan v City of Rye, 271 App Div 836).
The petitioners’ remaining contentions are without merit. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.